Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Donald Ray Brown appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint, denying his request for a preliminary injunction, and denying his motion to appoint counsel. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Brown v. Obsu, No. 1:12-cv-03225-CCB, 2013 WL 1953330 (D.Md. May 9, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.